Citation Nr: 1140234	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected mild traumatic arthritis of the cervical spine.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected mild traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Dax Lonetto, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010, the Board remanded the matter to afford the Veteran a hearing.  In June 2011, the Veteran presented testimony at a personal hearing conducted in St. Petersburg before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In a June 2011 statement and during his hearing, the Veteran's representative raised the issues of entitlement to an increased rating for service-connected psoriasis and entitlement to service connection for a right shoulder disability and a bilateral upper extremity disability to include as secondary to service-connected mild traumatic arthritis of the cervical spine.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an evaluation in excess of 10 percent for mild traumatic arthritis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
.


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for myopia is requested.

2.  In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected mild traumatic arthritis of the cervical spine is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for myopia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2011).

2.  The criteria for withdrawal of the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected mild traumatic arthritis of the cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



LAW AND ANALYSIS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims for entitlement to service connection for myopia and entitlement to an initial disability rating in excess of 10 percent for service-connected mild traumatic arthritis of the cervical spine in a June 2011 statement and also during his June 2011 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal for entitlement to service connection for myopia is dismissed.

The appeal for entitlement to an initial disability rating in excess of 10 percent for service-connected mild traumatic arthritis of the cervical spine is dismissed.


REMAND

The Veteran contends that he has hearing loss as the result of acoustic trauma or the use of Accutane during service.  Specifically, he testified that he was exposed to acoustic trauma on Edwards Air Force Base from airplanes that broke the sound barrier.  He also asserts that he used Accutane for a few days which has a known potential side effect of hearing loss.  He submitted literature in June 2011 to support his contention.  

The Veteran's service treatment records contain an August 2005 record that documents his complaint of hearing loss from using Accutane over a year earlier.  A September 2005 record reflected an impression of sensorineural hearing loss AU.  The recommendation stated that Accutane was known to have otologic effects.  It would appear that the Veteran had recovered most of his hearing at that time except for a loss around 4000 cycles per second which is more suggestive of noise exposure than ototoxicity.  It was stated that most of his symptoms and the appearance of the audiogram could be due entirely to noise exposure and not Accutane, but there was no way to be sure of this.  Thus, the Veteran had documented complaints of hearing loss during service.

In October 2006, the Veteran underwent a VA examination.  The results of the audiogram do not meet the criteria for hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner commented that the Veteran's configuration of hearing loss was more typical when due to noise exposure than ototoxicity, infection, and otosclerosis.  His hearing was normal when he entered military service, therefore it was unlikely that his hearing loss was congenital.

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  At the time of the October 2006 VA examination, the Veteran did not meet the criteria.  However, during his June 2011 hearing, the Veteran indicated that his hearing loss had worsened.  The Board observes that it has been almost five years since his last VA examination.  The Board concludes that because there is competent and credible evidence of acoustic trauma and Accutane use during service, a suggestion that the Veteran's current hearing loss is due to acoustic trauma, and evidence that his hearing loss has subjectively worsened, a remand is necessary for a current VA examination and opinion.  38 C.F.R. § 3.159(c)(4).

In the November 2006 rating decision, service connection for mild traumatic arthritis of the lumbar spine was granted and assigned a non-compensable rating effective March 16, 2006.  A June 2009 rating decision granted a 10 percent rating effective March 16, 2006.  The Veteran and his representative contend that he is entitled to a 20 percent rating.  During his hearing, he asserted that his lumbar spine has worsened in severity.  When the evidence of record does not reflect the current state of a disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Accordingly, a remand for a VA examination is necessary.

Additionally, during his hearing, the Veteran mentioned that he received treatment from Dr. H. and Dr. Y of Tampa.  See page 21 hearing transcript.  (Initials used to protect the identity of the Veteran.)  However, he noted that he had just begun to see both doctors and had not submitted records to VA.  The Veteran also indicated that he had gone to the Tampa VAMC about a year earlier.  The Board observes that there are no VA records associated with the claims file that pertain to his claims on appeal.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a remand for the records identified by the Veteran is necessary.

The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release, the RO/AMC should request records from Dr. H. and Dr. Y of Tampa, Florida as identified by the Veteran during his June 2011 hearing (see page 21 hearing transcript).  Please note that the full names of Dr. H. and Dr. Y. should be used in any correspondence to the Veteran to aid him in identifying these treatment providers.

2.  Obtain VA records from the Tampa VAMC dated from 2006 to the present.

3.  After the forgoing has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for bilateral hearing loss.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, October 2006 VA examination, and articles discussing Accutane, the examiner should render any relevant diagnoses pertaining to the claim for bilateral hearing loss.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss is causally or etiologically related to his acoustic trauma during service from air planes and use of Accutane as opposed to its being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development in #1 and #2 has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbar spine.  The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine under the applicable rating criteria.  The examiner should also comment as to the impact of lumbar spine on the Veteran's daily activities and his ability to maintain employment.  

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


